               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JEANINE L. JACKSON,

                             Plaintiff,
 v.                                                 Case No. 19-CV-1495-JPS

 CT CORPORATION SYSTEM, SIMON
 PROPERTY GROUP INC.,
 SOUTHRIDGE LIMITED
 PARTNERSHIP, JEREMY BERMKE,                                        ORDER
 JAMEY STREMPLER, MARY MOKWA,
 SOUTHRIDGE MALL INC., and JOHN
 DOE,

                            Defendants.


       On October 11, 2019, the plaintiff, Jeanine L. Jackson (“Jackson”),

filed a pro se complaint and a petition to proceed in forma pauperis. (Docket

#1 and #2). Notwithstanding the payment of any filing fee, the Court must

dismiss a complaint filed in forma pauperis if it raises claims that are

“frivolous or malicious,” if it fails to state a claim upon which relief may be

granted, or if it seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B).

       Jackson alleges that she is African American and lives in Milwaukee.

(Docket #1 at 2). Until earlier this year, she owned a retail business called

Ludajs located in Southridge Mall in Glendale, Wisconsin. Id. According to

Jackson, Southridge Mall is owned and operated by the Simon Property

Group (“Simon Property”), located in Indianapolis, Indiana. Id. at 3.

Defendants Jeremy Bermke (“Bermke”), Jamey Strempler (“Strempler”),
and Mary Mokwa (“Mokwa”) are employees of Simon Property. Id. They

work, and presumably live, in Wisconsin. Id.

       Jackson first entered into a lease agreement with Simon Property for

her retail space (a push-cart in the center of the mall) in March 2019. Id. at

4. She paid rent weekly. Id. In May 2019, she deposited a check for the week

of May 13 in the mall management drop box, but it was not cashed

promptly. Id. at 5. Jackson faults Strempler for this oversight. Id. Because

the delay was causing issues for Jackson in regard to her business bank

account, she took matters into her own hands; on May 20, she withdrew

funds from her account and paid Strempler personally with a money order.

Id. On May 24, another mall official, Mike Asmondy (“Asmondy”), told

Jackson that her rent check for the week of May 13 had bounced. Id. Jackson

told him about the delay in her check being cashed and that she paid instead

by money order. Id. It is unclear whether Asmondy and Strempler actually

accepted the money order, but in any event, they insisted that because the

payment was late, Jackson would have to pay a $100 “return check fee.” Id.

Jackson was permitted to renew her lease on the promise that she would

pay the amount then overdue, which was $400. Id. at 6.

       By July 2019, Jackson still had not paid back all of the overdue

amount. Id. at 7. Strempler told her that if she did not pay the remaining

$250, her lease would not be renewed. Id. Jackson refused to pay because,

according to Jackson, it was “[Strempler’s] negligence that caused this

entire situation[.]” Id. At this point, Mokwa pulled Jackson aside, and

Jackson explained her side of the story to Mokwa. Id. at 7–8. Mokwa agreed

to waive the $100 fee previously imposed, but insisted that from then on,

Jackson would have to pay rent up front, i.e., without a grace period. Id. at




                                 Page 2 of 5
8. Jackson takes umbrage with this because other tenants in the mall are

given five-day grace periods to pay rent. Id.

       In August 2019, Jackson entered a new lease arrangement whereby

her weekly rent was due on Wednesdays. Id. at 9. On Wednesday, August

21, she deposited in the drop box a rent check that was $80 short. Id. On

August 23, Bermke approached Jackson at her push cart in the middle of

the mall and berated her for submitting a rent check for less than the full

amount due without speaking to him first. Id. at 10. He insisted that she pay

the remaining $80 that day, and she refused, saying she would pay on

Monday. Id. Bermke threatened not to renew her lease. Id. Because all of

this took place in public, in front of customers, Jackson says she felt

humiliated and belittled. Id. Jackson also claims that Bermke would not

have yelled at her in that way if she were a man. Id. She was so rattled by

the interaction that she could not operate her business on August 26 and 27.

Id. at 11. Jackson informed Mokwa, Strempler, and Bermke that, going

forward, she would only communicate with them in writing. Id.

       On August 28, Mokwa sent Jackson a “notice to cure” letter, stating

that if Jackson did not pay the $80 balance within ten days she would be

evicted. Id. at 12. Jackson believes she was not actually in default at that

time, because she had a five-day grace period that extended her payment

deadline to September 1. Id. Jackson paid the $80 balance on September 9.

Id.

       On September 12, the defendants’ legal counsel provided Jackson

with a notice that her lease would be terminated if her weekly rent was not

paid by September 17. Id. Jackson claims not to have been in default at this

time, either, because the five-day grace period meant her rent was due

September 15. Id. at 12–13. Jackson apparently did not pay, because on


                                Page 3 of 5
October 9, she removed her belongings from Southridge Mall and ceased

doing business there. Id. at 13. Although her allegation on this point is

vague, it appears that Southridge Mall had initiated eviction proceedings

against Jackson, but she moved out of the building before a court ever

ordered her to leave. Id.

       On these allegations, Jackson seeks to bring claims that she describes

as economic interference, tortious interference, negligence, negligent and

intentional infliction of emotional distress, right to privacy, negligent

supervision, and discrimination. Id. at 2.

       Even if Jackson’s allegations were sufficient to state a claim under

any of her theories of relief, which is doubtful, this case could not proceed

here; it does not invoke the subject matter jurisdiction of the federal courts.

Federal courts are courts of limited jurisdiction, and may only hear cases in

two primary categories: 1) those raising issues of federal law, known as

“federal question” jurisdiction, and 2) those between parties who are

citizens of different states and which involve an amount in controversy

exceeding $75,000.00, known as “diversity” jurisdiction. See 28 U.S.C. §§

1331 and 1332(a). Jackson’s allegations do not invoke either form of

jurisdiction. She does not allege violation of any federal law, meaning

federal question jurisdiction is not available. The parties are not completely

diverse (most of them being citizens of Wisconsin) and Jackson does not

allege injuries exceeding the amount in controversy threshold, so diversity

jurisdiction is not available either.

       Therefore, Jackson’s complaint must be dismissed without prejudice

for lack of subject matter jurisdiction. Her motion to proceed in forma

pauperis will be denied as moot.




                                   Page 4 of 5
        Accordingly,

        IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice for lack of subject matter jurisdiction; and

        IT IS FURTHER ORDERED that the plaintiff’s motion for leave to

proceed in forma pauperis (Docket #2) be and the same is hereby DENIED as

moot.

        The Clerk of Court is directed to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin, this 11th day of December, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 5 of 5
